Exhibit 10.29

2010 BASE SALARY TABLE FOR NAMED EXECUTIVE OFFICERS

The 2010 annual base salaries of the following Named Executive Officers of
Ameren Corporation (Ameren), Union Electric Company (UE), Central Illinois
Public Service Company (CIPS), Ameren Energy Generating Company (Genco), Central
Illinois Light Company (CILCO) and Illinois Power Company (IP) (which officers
were determined to the extent applicable by reference to the Ameren Proxy
Statement and the UE, CIPS and CILCO Information Statements, each dated
March 11, 2009, for the 2009 annual meetings of shareholders and by reference to
the definition of “Named Executive Officer” in Item 402(a)(3) of SEC Regulation
S-K) are as follows:

 

Name and Position

   2010 Base Salary

Thomas R. Voss
President and Chief Executive Officer – Ameren

   $ 750,000

Gary L. Rainwater
Executive Chairman – Ameren

   $ 450,000

Warner L. Baxter
Chairman, President and Chief Executive Officer – UE

   $ 575,000

Martin J. Lyons, Jr.
Senior Vice President and Chief Financial Officer – Ameren, UE, CIPS, Genco,
CILCO and IP

   $ 390,000

Steven R. Sullivan
Senior Vice President, General Counsel and Secretary – Ameren, UE, CIPS, Genco,
CILCO and IP

   $ 415,000

Charles D. Naslund
Chairman and President – Genco

   $ 425,000

Daniel F. Cole
Senior Vice President – UE, CIPS, Genco, CILCO and IP

   $ 380,000

Scott A. Cisel
Chairman, President and Chief Executive Officer – CIPS, CILCO and IP

   $ 387,000

Jerre E. Birdsong
Vice President and Treasurer – Ameren, UE, CIPS, Genco, CILCO and IP

   $ 297,200